  

EXHIBIT 10.2

 

EXECUTION

 

June 6, 2012

 

RWT Holdings, Inc.

One Belvedere Place

Mill Valley, California 94941

 

Redwood Trust, Inc.

One Belvedere Place

Mill Valley, California 94941

 

Ladies and Gentlemen:

 

By this letter agreement (this “Letter Agreement”), we are pleased to confirm
the terms and conditions as agreed to on May 24, 2012, under which Barclays
Capital Inc. (together with our subsidiaries and affiliates, “Barclays”) will
act as sole lead underwriter for RWT Holdings, Inc. (the “Company”), a
wholly-owned subsidiary of Redwood Trust, Inc. (“Redwood Trust,” and together
with the Company and their subsidiaries and affiliates, “Redwood”) in connection
with the proposed offering and sale (together, the “Offering”) of certain
classes of mortgage-backed securities (the “2012-3 Securities”) issued by
Sequoia Mortgage Trust 2012-3 (the “Issuing Entity” and such issuance, the
“Transaction”). The Issuing Entity is expected to issue (i) one or more classes
of senior certificates entitled to payments of both interest and principal that
will be rated AAA or its equivalent by two of Moody’s Investors Service, Inc.,
Fitch Ratings, Inc. or Standard &  Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business (each, a “Rating Agency” and such 2012-3
Securities, “AAA P&I Senior Securities”), (ii) one or more classes of senior
certificates entitled to interest-only payments that will be rated AAA or its
equivalent by two of the Rating Agencies (“AAA IO Senior Securities”), (iii) one
or more classes of subordinate certificates (the “Subordinate Securities”) and
(iv) one or more classes of REMIC residual certificates (the “Residual
Securities”).

 

1.          Mortgage Loans. The 2012-3 Securities are expected to be secured by
a pool of mortgage loans (the “Mortgage Loans”) described under “Description of
the Mortgage Loans” as of the Statistical Calculation Date, each as specified on
Annex A. All of the Mortgage Loans are, or prior to the closing of the
Transaction will be, owned by Redwood. A loan tape (the “Initial Tape”)
containing information regarding the Mortgage Loans was furnished by Redwood to
Barclays on May 21, 2012, and the final balance constituting the Mortgage Loans
will be subject to a Loan Balance Permitted Variance specified on Annex A from
the balance shown on the Initial Tape.

 

Redwood may substitute up to an aggregate of the Permitted Substitution
Percentage specified on Annex A hereto (calculated by balance) of the Mortgage
Loans on the Initial Tape so long as (a) there are no material differences
between the attributes of the Mortgage Loans after substitution and the
attributes of the Mortgage Loans reflected in Initial Tape that would materially
change the AAA P&I Senior Securities credit enhancement level specified in
Section 3 and (b) the Permitted Variance is maintained with respect to the
Mortgage Loans after taking account of the related substitutions.

 

 

 

 

RWT Holdings, Inc.

Redwood Trust, Inc.

June 6, 2012

Page 2

  

At its sole expense, Barclays shall conduct a customary underwriter’s due
diligence review of all of the Mortgage Loans and shall have the right, in its
reasonable discretion, to have certain loans removed from the final pool of
Mortgage Loans based on its due diligence results.

 

2.          Structure of the Transaction; Documentation. The Transaction shall
be structured in a manner substantially similar in all material respects to
previous securitization transactions of fixed rate pools executed by Redwood
under the “Sequoia Mortgage Trust” program (the “SEMT Program”) including, but
not limited to, the same “shifting interest” provisions and mechanics in the
securitization transaction in the SEMT Program that closed in March 2012 (“SEMT
2012-2”) with respect to the fixed rate pool included therein. In connection
therewith, Redwood (in such capacity, the “Seller”) shall transfer the Mortgage
Loans to either Sequoia Mortgage Funding Corporation or Sequoia Residential
Funding, Inc., which shall act as depositor (the “Depositor”) for the
Transaction. The transaction documents governing (i) the sale of the Mortgage
Loans from the Seller to the Depositor, (ii) the sale of the Mortgage Loans from
the Depositor to the Issuing Entity or the trustee (the “Trustee”) of the
Issuing Entity and the issuance and terms of the 2012-3 Securities, (iii) the
servicing and administration of the Mortgage Loans by each servicer (each, a
Servicer”) and supervisions thereof by the master servicer (the “Master
Servicer”), (iv) the custody of the Mortgage Loan files by the custodian (the
“Custodian”) and (v) the assignment of representations and warranties (together,
the “Basic Transaction Documents”), shall be substantially similar in all
material respects to the transaction documents executed in connection with the
most recently closed securitization transaction in the SEMT Program.

 

3.          Ratings. It is a condition to the consummation of the Transaction
that at least two Rating Agencies selected by Redwood (the “Initial Rating
Agencies”) issue a AAA or equivalent rating in respect of the AAA P&I Senior
Securities. The fees of the Initial Rating Agencies shall be paid in accordance
with Section 8 hereof. Notwithstanding any Rating Agency feedback in respect of
an AAA or equivalent rating, the Initial Credit Enhancement for the AAA P&I
Senior Securities shall be specified on Annex A.

 

2

 

 

RWT Holdings, Inc.

Redwood Trust, Inc.

June 6, 2012

Page 3

 



4.          Underwriting Arrangement. Barclays shall act as sole lead
underwriter (the “Underwriter”) for the Offering of each class of AAA P&I Senior
Securities. Barclays will have the option, in its sole discretion, to strip off
of the AAA P&I Senior Securities an interest only certificate, which will have
the same interest priority as the AAA P&I Senior Securities and which may be
rated AAA or its equivalent by two Rating Agencies (the “Underwritten AAA IO
Senior Securities,” and together with the AAA P&I Senior Securities, the
“Underwritten Senior Securities”); provided, that the aggregate interest on the
Underwritten Senior Securities does not exceed the Underwritten Senior
Securities Interest Rate specified in Annex A. Promptly after execution of this
Letter Agreement, Barclays and Redwood shall cooperate and work in good faith to
negotiate an underwriting agreement (when executed and delivered by the parties,
the “Underwriting Agreement”) in respect of the Underwritten Senior Securities
substantially similar in all material respects to the underwriting agreement
executed in connection with the SEMT 2012-2 transaction, a form of which is
attached as Exhibit A hereto. Subject to Section 9 hereof in respect of an
adjustment to the AAA Purchase Price Percentage for certain delays in the
closing of the Transaction, it is expected that Barclays shall purchase
Underwritten Senior Securities in an aggregate principal amount equal to the
Underwritten Senior Securities Balance specified on Annex A, subject to the
Underwritten Senior Securities Permitted Variance specified on Annex A, for a
purchase price equal to the product of (i) the AAA Purchase Price Percentage
specified on Annex A and (ii) the Underwritten Senior Securities Balance as of
the date of the closing of the Transaction (the “Closing Date”); provided, that
at Redwood’s sole option, a variance of greater than the positive Underwritten
Senior Securities Permitted Variance in the principal amount of the AAA P&I
Senior Securities shall be permitted solely to the extent that Redwood purchases
the AAA P&I Senior Securities in excess of such variance. The Underwritten
Senior Securities Interest Rate on the AAA P&I Senior Securities (without taking
into account any Underwritten AAA IO Senior Securities) shall be specified on
Annex A. Barclays shall be entitled to receive the additional fees or discounts
from Redwood in respect of the Underwritten Senior Securities as described under
“Additional Fees or Discounts” specified on Annex A.

 

5.          Retention of Certain 2012-3 Securities by Redwood. Redwood shall
initially retain (i) the AAA IO Senior Securities that are not Underwritten AAA
IO Senior Securities, (ii) the Subordinate Securities and (iii) the Residual
Securities (the “Redwood Retained Securities”) issued by the Issuing Entity.

 

6.          Underwriting Fee for Subordinate Securities. In the event that
Redwood decides to offer any of the Subordinate Securities under the
Underwriting Agreement (such Subordinate Securities, the “Underwritten
Subordinate Securities,” and together with the Underwritten Senior Securities,
the “Underwritten Securities”), Barclays shall receive an underwriting fee
calculated as the product of (i) the Subordinate Securities Underwriting Fee
Percentage specified on Annex A and (ii) the unpaid principal balance of
Underwritten Subordinate Securities as of the Closing Date (the “Subordinate
Securities Underwriting Fee”).

 

7.          Offering Documents. In connection with the Offering and as described
in greater particularity in the Underwriting Agreement, Redwood shall prepare
(i) a preliminary prospectus supplement and prospectus, (ii) a free writing
prospectus relating to the ratings of each class of 2012-3 Securities offered in
the Offering and (iii) a final prospectus supplement and prospectus (together,
the “Offering Documents”). The Offering Documents shall contain disclosures
regarding, but not limited to, (i) the characteristics of the Mortgage Loans,
(ii) the terms of the 2012-3 Securities and yield considerations with respect
thereto, (iii) the Seller, the Depositor, Redwood Trust, the Company, the
Trustee, the Issuing Entity, the Servicers, the Custodian, the Master Servicer
and the Underwriter, and any material legal proceedings with respect to each
such entity and the compensation arrangements (if any) for each such entity,
(iv) the tax status, ERISA eligibility and legal investment considerations in
respect of the 2012-3 Securities, (v) the material provisions of the Basic
Transaction Documents and (vi) the pre-offering review of the Mortgage Loans, in
each case substantially similar in nature to the disclosures included in the
offering materials for the SEMT 2012-2 transaction. The Offering Documents shall
be subject to the approval of Barclays in its commercially reasonable
discretion. In connection with the Offering and as described in greater
particularity in the Underwriting Agreement, Barclays shall (a) prepare the term
sheet and (b) generate all collateral and yield tables, in each case based on
information provided to Barclays by Redwood. In addition, Barclays shall obtain
comfort letters from the hired accounting firm in respect of the documents
and/or information specified in (a) and (b), which shall be addressed to both
Barclays and Redwood. The Underwriting Agreement shall govern any required
indemnification by Barclays or Redwood in respect of the Offering Documents
prepared by Redwood and the documents and/or information specified in (a) and
(b) prepared by Barclays and will be substantially similar in all material
respects to the indemnification provisions included in the SEMT 2012-2
transaction.

 

3

 

 

RWT Holdings, Inc.

Redwood Trust, Inc.

June 6, 2012

Page 4

 



8.          Payment of Certain Expenses.

 

(a) The payment of certain expenses in respect of the Transaction shall be as
described under “Expense Allocation” on Annex A.

 

(b) In the event that an unforeseen and unavoidable circumstance arises that
Barclays and Redwood mutually agree would prevent the completion of the
Transaction, Barclays and Redwood shall execute the Pair-off Payment specified
on Annex A. If the calculation results in a negative amount, Redwood shall make
the Pair-off Payment to Barclays. If the calculation results in a positive
amount, Barclays shall make the Pair-off Payment to Redwood

 

9.          Closing of the Transaction; Delay Penalty. Barclays and Redwood
shall make all commercially reasonable efforts to close the Transaction on the
Targeted Closing Date specified on Annex A. If the Transaction does not close on
the Targeted Closing Date, Barclays and Redwood shall make all commercially
reasonable efforts to close the Transaction as soon as practicable thereafter
but not later than the Latest Permitted Closing Date specified on Annex A.

 

To the extent that the Transaction does not close on the Targeted Closing Date
but closes on or before the Latest Permitted Closing Date and the failure to
close on the Targeted Closing Date is the result of a delay of or caused by
Redwood or Rating Agencies in connection with any Offering Document or the
Underwriting Agreement, the AAA Purchase Price Percentage shall be reduced by
the Delay Penalty Percentage specified on Annex A.

 

In the event that the Transaction does not close on or before the Latest
Permitted Closing Date, the obligations of Barclays under this Letter Agreement
shall terminate unless Barclays and Redwood mutually agree in writing to extend
this Letter Agreement, subject to any additional terms and conditions agreed to
at the time of such extension.

 

10.         Other.

 

(a)          Barclays’ participation in the Transaction and the Offering shall
be subject to the receipt by Barclays of all internal approvals.

 

4

 

 

RWT Holdings, Inc.

Redwood Trust, Inc.

June 6, 2012

Page 5

  

(b)          Redwood (i) shall make available to Barclays marketing materials
substantially similar to the marketing materials used for SEMT 2012-2
transaction; (ii) at the request of Barclays, provide such information and
documents as may be reasonably requested in order to enable Barclays to market
the Underwritten Securities and carry out the engagement contemplated by this
Letter Agreement and the Underwriting Agreement; and (iii) assist Barclays in
carrying out its duties, functions and responsibilities pursuant hereto and
provide reasonable access to the appropriate senior officers, management,
accountants, legal counsel and other parties and facilities.

 

(c)          In connection with the Transaction, Redwood has contracted a
diligence firm to perform a diligence review of the Mortgage Loans. Redwood
agrees to make available the loan-level files and loan-level diligence results
of such firm to Barclays, in order to enable Barclays to conduct and complete
its customary due diligence review of the Mortgage Loans. Redwood recognizes and
confirms that Barclays will be using information in reports and other
information provided by others, including, without limitation, information
provided by or on behalf of Redwood and the diligence firm contracted by
Redwood, and that Barclays does not assume responsibility for and may rely,
without independent verification, on the accuracy and completeness of any such
information.

 

(d)          In connection with the structuring of the Offering and engaging in
the Transaction, Redwood also agrees to provide Barclays with (i) prompt notice
of any material development affecting Redwood or the occurrence of any event or
other change known to Redwood and relating to Redwood that could affect the
Transaction or the Offering (including any marketing materials or Offering
Documents) and (iii) any public financial reports or such other information
concerning the business and financial condition of Redwood as Barclays may from
time to time reasonably request.

 

(e)          Redwood agrees that it has not and, unless Redwood and Barclays
shall mutually agree in writing, Redwood agrees that it will not engage any
other person to act as a structurer, arranger, advisor, sole lead underwriter or
placement agent in the Transaction for a period beginning on the date of this
Letter Agreement and ending upon the termination of this Letter Agreement.

 

(f)          The terms of this Letter Agreement shall be subject to
renegotiation by mutual consent of Redwood and Barclays. Any changes to the
contents of Annex A as a result of such renegotiation shall be reflected in a
revised Annex A and attached hereto in substitution of any prior version of
Annex A.

 

5

 

 

RWT Holdings, Inc.

Redwood Trust, Inc.

June 6, 2012

Page 6

 

11.         Confidentiality. Redwood agrees that any documents or information
received from Barclays, its affiliates or advisors in connection with this
Letter Agreement, the Underwriting Agreement and the transactions contemplated
herein and therein may contain information that has been developed by Barclays
on a proprietary basis. Redwood agrees to treat confidentially all such
information received hereunder and under the Underwriting Agreement until one
year from the date of termination hereof; provided, that nothing herein shall
prevent Redwood from disclosing any such information: (i) to purchasers or
prospective purchasers of the Underwritten Securities to the extent such
information is material to an investment decision, (ii) to any Rating Agency in
connection with the Transaction, (iii) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
to defend any claim in any such proceeding, (iv) as required by law or
regulation or upon the request or demand of any regulatory authority having
jurisdiction over Redwood or any of its affiliates (including any filings
related to or regarding this Agreement so long as Redwood has given prior
written notice to and received the prior written consent of Barclays to any such
filing), (v) to the extent that such information becomes publicly available
other than by reason of disclosure by Redwood or was or becomes available to
Redwood or its affiliates from a source which is not known by Redwood to be
subject to a confidentiality obligation with respect thereto, or (vi) to
Redwood’s affiliates and its and their respective employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Offering, the Transaction or any other
services provided by Redwood or its affiliates to Barclays and its affiliates,
provided (a) that such persons are made aware of the proprietary nature of such
information and (b) that Redwood shall be responsible for any breach of this
provision by such persons. Redwood understands that portions of the non-public
information may be subject to the Gramm-Leach-Bliley Act of 1999 (the “GLB”) and
other applicable privacy laws and regulations and agrees to maintain such
information as required by the GLB and such other applicable privacy laws and
regulations for financial institutions notwithstanding the proviso to this
paragraph (other than clauses (ii), and (iii), (iv) and (v) of such proviso) or
any termination of this Letter Agreement.

 

Barclays agrees to treat confidentially all non-public information provided to
it by or on behalf of Redwood hereunder until one year from the date of
termination hereof; provided, that nothing herein shall prevent Barclays from
disclosing any such information: (i) to purchasers or prospective purchasers of
the Underwritten Securities to the extent such information is material to an
investment decision, (ii) pursuant to the order of any court or administrative
agency or in any pending legal or administrative proceeding, or to defend any
claim in any such proceeding, (iii) as required by law or regulation or upon the
request or demand of any regulatory authority having jurisdiction over Barclays
or any of its affiliates, (iv) to the extent that such information becomes
publicly available other than by reason of disclosure by Barclays or was or
becomes available to Barclays or its affiliates from a source which is not known
by Barclays to be subject to a confidentiality obligation with respect thereto,
or (v) to affiliates of Barclays and its and their respective employees, legal
counsel, independent auditors and other experts or agents who need to know such
information in connection with the Offering, the Transaction or any other
services provided by Barclays or its affiliates to the Redwood and its
affiliates, provided that such persons are made aware of the proprietary nature
of such information. Barclays understands that portions of the non-public
information may be subject to the GLB and other applicable privacy laws and
regulations and agrees to maintain such information as required by the GLB and
such other applicable privacy laws and regulations for financial institutions
notwithstanding the proviso to this paragraph (other than clauses (ii), (iii)
and (v) of such proviso) or any termination of this Letter Agreement.

 

Notwithstanding any other provision in this Letter Agreement, in connection with
Section 1.6011-4 of the Treasury Regulations, the parties hereby agree that each
party (and each employee, representative, or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the transaction and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.

 

6

 

 

RWT Holdings, Inc.

Redwood Trust, Inc.

June 6, 2012

Page 7

 

12.         Governing Law. This Letter Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York applicable to
agreements made and to be performed therein, without reference to its conflict
of law provisions (other than Section 5-1401 of the General Obligations Law),
and the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws.

 

13.         No Advisory or Fiduciary Responsibility. Redwood acknowledges and
agrees that: (i) the transactions contemplated by this Letter Agreement and the
Underwriting Agreement are arm’s-length commercial transactions between Redwood,
on the one hand, and Barclays, on the other hand, and Redwood is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Letter Agreement and the
Underwriting Agreement; (ii) in connection with each transaction contemplated
hereby and the process leading to each such transaction Barclays is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary of Redwood or its affiliates, stockholders, creditors or employees or
any other party; (iii) Barclays has not assumed and will not assume an advisory,
agency or fiduciary responsibility in favor of Redwood with respect to any of
the transactions contemplated hereby or the process leading thereto
(irrespective of whether Barclays has advised or is currently advising Redwood
on other matters) or any other obligation to Redwood except the obligations
expressly set forth in this Letter Agreement and the Underwriting Agreement;
(iv) Barclays and its affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of Redwood and that Barclays has
no obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) Barclays has not provided any legal,
accounting, regulatory or tax advice with respect to the Offering and Redwood
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

 

Redwood acknowledges and agrees that Barclays is acting solely in the capacity
of an arm’s length contractual counterparty to Redwood with respect to the
Offering and the Transaction (including in connection with determining the terms
of the Offering) and not as a financial advisor or a fiduciary to, or an agent
of, Redwood or any other person.  In addition, Barclays is not advising Redwood
or any other person as to any legal, tax, investment, accounting or regulatory
matters in any jurisdiction.  Redwood shall consult with its own advisors
concerning such matters, and Barclays shall have no responsibility or liability
to Redwood with respect thereto.  Any review by Barclays of Redwood, the
transactions contemplated by this Letter Agreement and the Underwriting
Agreement (including the Offering and the Transaction) or other matters relating
to such transactions will be performed solely for the benefit of Barclays and
shall not be on behalf of Redwood.

 



7

 

 



RWT Holdings, Inc.

Redwood Trust, Inc.

June 6, 2012

Page 8

 

14.         Termination. The Underwriting Agreement shall supersede this Letter
Agreement in any and all respects, except that the provisions of Sections 8 and
11 shall survive the execution of the Underwriting Agreement. This Letter
Agreement shall terminate upon the earliest of (i) written mutual consent of
Barclays, the Company and Redwood Trust at any time, including any extension
agreed to pursuant to Section 9 or (ii) 10 days following the later of (a) the
Closing Date and (b) the payment of all amounts due hereunder to Redwood and
Barclays, as the case may be.

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

  



RWT Holdings, Inc.

Redwood Trust, Inc.

June 6, 2012

Page 9

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters set forth herein, please so indicate by signing two
copies of this Letter Agreement and returning one of those signed copies to the
undersigned, whereupon this Letter Agreement will constitute our binding
agreement.

 



 

  Very truly yours,       BARCLAYS CAPITAL INC.       By: /s/ Adam Yarnold    
Name: Adam Yarnold     Title: Managing Director





 

Accepted and agreed to as of   the date first above written:     REDWOOD TRUST,
INC.  

 

By:  /s/ William J. Moliski     Name: William J. Moliski     Title: Authorized
Officer  

 



RWT HOLDINGS, INC.         By:  /s/ William J. Moliski     Name: William J.
Moliski     Title:     Authorized Officer  













 











9

 

  

Annex A

 

Statistical Calculation Date: May 1, 2012. Description of the Mortgage Loans:
Fixed rate mortgage loans with original terms of 360 months and an approximate
unpaid principal balance of $292,913,082. Loan Balance Permitted Variance:

Plus or minus 5%.

 

Permitted Substitution Percentage: 10%. Initial Credit Enhancement: Not less
than 7.0%. Underwritten Senior Securities Balance: $272,409,167. Underwritten
Senior Securities Balance Permitted Variance: Plus or minus 5%. AAA Purchase
Price Percentage: 101.625%. Underwritten Senior Securities Interest Rate: 3.5%.
Additional Fees or Discounts: None. Subordinate Securities Underwriting Fee
Percentage: 0.25%.

 

 

 

 

Expense Allocation: Redwood shall pay all expenses in connection with the
Transaction and the Offering other than (a) the fees and expenses of legal
counsel to Barclays and (b) the expenses of any underwriter’s due diligence
conducted by Barclays on the Mortgage Loans.  The expenses for which Redwood
shall be responsible shall not include any fee or discount to Barclays in
respect of the Underwritten Senior Securities but shall include, but not be
limited to: (i) any Subordinate Securities Underwriting Fees, if applicable;
(ii) fees and expenses of Redwood’s counsel and auditors in connection with the
Transaction; (iii) the fees of the Rating Agencies; (iv) the fees and expenses
of any accounting firm that is engaged to deliver comfort letters in respect of
the Offering Documents, any static pool information, any term sheet or other
marketing materials; (v) the fees and expenses of the Trustee, the Issuing
Entity, the Servicers, the Custodian, the Master Servicer and their respective
counsel and auditors in connection with the Transaction; (vi) the cost of
delivering the Underwritten Securities to the Underwriter; (vii) expenses of
preparing, printing, filing and reproducing the Offering Documents, the SEC
registration statement relating to the 2012-3 Securities, the Basic Transaction
Documents and the 2012-3 Securities; (viii) all transfer taxes, if any, with
respect to the sale and delivery of the Underwritten Securities to the
Underwriter; (ix) any expenses for the qualification of the Underwritten
Securities under “blue sky” or state securities laws, including filing fees and
the fees and disbursements of counsel to the Underwriter in connection therewith
and with the preparation of any “blue sky” survey; and (x) all other costs and
expenses incidental to the Offering or the Transaction that are not otherwise
specifically provided for herein. Targeted Closing Date: Barclays and Redwood
shall make all commercially reasonable efforts to close the Transaction on June
27, 2012 but no later than June 29, 2012. Latest Permitted Closing Date: July
31, 2012.

 



11

 

 





Delay Penalty Percentage: 0.078125% for each five business day period for which
the closing of the Transaction does not occur, pro rated for the actual number
of business days from and including June 29, 2012 to but excluding the Closing
Date of the Transaction. Pair-off Payment: An amount equal to the product of (i)
$272,409,167 and (ii) a fraction, (a) the numerator of which is the product of
(I) 0.70 and (II) the difference resulting from the subtraction of the Current
Value from 104.265625 and (b) the denominator of which is 100.  For the purposes
of this calculation, “Current Value” shall equal the price, as reported on
Bloomberg on the date such Pair-off Payment is executed, for the Fannie Mae 30
year Mortgage Pass-Through Certificates at a coupon of 3.5% per annum, TBA for
the current front month.

 

12

 

 

Exhibit A

 

Form of Underwriting Agreement

 



Ex. A

 





 

FORM OF UNDERWRITING AGREEMENT

 

SEQUOIA MORTGAGE TRUST 2012-3
Mortgage Pass-Through Certificates, Series 2012-3

 

UNDERWRITING AGREEMENT

 

[_____], 2012

The Firm or Firms

of Underwriters named

on the signature page hereof

 

Ladies and Gentlemen:

 

Sequoia Residential Funding, Inc., a Delaware corporation (the “Depositor”) and
an indirect wholly-owned limited purpose subsidiary of Redwood Trust, Inc., a
Maryland corporation (“Redwood Trust”), proposes to sell to you (the
“Underwriter”) the Underwritten Certificates (as defined below), and to cause
Sequoia Mortgage Trust 2012-3 (the “Issuing Entity”), a common law trust
governed by New York law, to issue its Mortgage Pass-Through Certificates, Class
A-1, Class A-2 and Class A-IO2 (in the principal or notional amounts specified
in the last column of Schedule 1 hereto, the “Underwritten Certificates”) having
the characteristics set forth in the Final Prospectus, evidencing beneficial
ownership interests in the Issuing Entity, the assets of which will consist
primarily of a pool of mortgage loans secured by first liens on one- to
four-family residential properties, including condominiums, planned unit
developments and cooperatives (collectively, the “Mortgage Loans”).
Simultaneously with the issuance and sale of the Underwritten Certificates, the
Class A-IO1, Class R, Class B-1, Class B-2, Class B-3, Class B-4 and Class B-5
Certificates (together with the Underwritten Certificates, the “Certificates”)
are being issued. The Mortgage Loans will have the characteristics described in
the Final Prospectus, subject to the variances, ranges, minimums and maximums
set forth in the Final Prospectus.

 

 

 

 

The Issuing Entity will be formed, and the Certificates will be issued, pursuant
to a pooling and servicing agreement (the “Pooling and Servicing Agreement”)
dated as of [_____], 2012, between the Depositor, Wells Fargo Bank, N.A., in the
capacities of master servicer (in such capacity, the “Master Servicer”) and
securities administrator (in such capacity, the “Securities Administrator”),
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
(in such capacity, the “Trustee”), and acknowledged as to specified sections by
Redwood Residential Acquisition Corporation, a Delaware corporation and
wholly-owned subsidiary of Redwood Trust, as seller (the “Seller”). On or about
[_____], 2012 (the “Closing Date”), the Seller will assign all of its right,
title and interest in the Mortgage Loans to the Depositor pursuant to a mortgage
loan purchase and sale agreement, dated as of [_____], 2012 (the “Mortgage Loan
Purchase Agreement”), between the Seller, as seller, and the Depositor, as
purchaser. Pursuant to the Pooling and Servicing Agreement, the Mortgage Loans
will, in turn, be assigned by the Depositor to the Trustee for the benefit of
the Certificateholders, together with all principal and interest collections
received with respect to the Mortgage Loans after [_____], 2012 (the “Cut-off
Date”). The Trustee will concurrently with such assignment, authenticate and
deliver the Certificates to the Depositor, and the Depositor will sell the
Underwritten Certificates, in the respective initial Class Principal Amounts as
set forth on Schedule 1 annexed hereto, to the Underwriter. In addition,
pursuant to various assignment, assumption and recognition agreements and
assignment of representations and warranties agreements (the “Assignment
Agreements”), (i) the Seller will assign its rights under various underlying
mortgage loan purchase and servicing agreements relating to the Mortgage Loans,
entered into by the Seller (collectively, the “Underlying Purchase and Servicing
Agreements”), to the Depositor and (ii) the Depositor will, in turn, assign its
rights under the Underlying Purchase and Servicing Agreements to the Trustee for
the benefit of the Certificateholders. The Master Servicer will monitor the
servicing of the Mortgage Loans by the servicers pursuant to the provisions of
the Pooling and Servicing Agreement.

 

2

 

 

The Pooling and Servicing Agreement, the Mortgage Loan Purchase Agreement, the
Assignment Agreements, the Underlying Purchase and Servicing Agreements and this
Agreement are sometimes referred to herein collectively as the “Transaction
Documents.” Capitalized terms shall have the respective meanings set forth in
this Agreement (or by reference to Section 10 hereof) or, if not defined
therein, as set forth in the Pooling and Servicing Agreement.

 

1.          Representations and Warranties. The Seller, the Depositor and
Redwood Trust jointly and severally represent and warrant to, and agree with,
the Underwriter that:

 

3

 

 

(i)          A registration statement on Form S-3 (File Nos. 333-179292 and
333-179292-01) relating to mortgage pass-through certificates has been filed
with the Securities and Exchange Commission (the “Commission”) and has become
effective under the Securities Act of 1933, as amended (the “Securities Act”).
Such registration statement as of its effective date, and each amendment thereto
and any document incorporated by reference therein and any prospectus included
or deemed or retroactively deemed to be a part thereof pursuant to Rule 430A or
Rule 430B, as of the date of this Agreement, is hereinafter referred to as the
“Registration Statement.” The Registration Statement meets the requirements set
forth in Rule 415(a)(1)(x) under the Securities Act. As of the Closing Date, no
stop order suspending the effectiveness of such Registration Statement has been
issued and no proceedings for that purpose have been initiated or, to the
knowledge of the Seller, the Depositor or Redwood Trust, threatened by the
Commission. The Depositor proposes to prepare and file with the Commission
pursuant to Rule 424 under the Securities Act a final prospectus dated [_____],
2012 (the “Base Prospectus”) to be supplemented by a prospectus supplement dated
on or about [_____], 2012 relating to the Underwritten Certificates in the form
filed after the date of this Agreement pursuant to Section 424(b) that discloses
the public offering price and other final terms of the Underwritten Certificates
(together with any revision, amendment or supplement, the “Prospectus
Supplement”). The Prospectus Supplement, together with the Base Prospectus,
including the documents incorporated therein as of the time of such filing is
hereinafter referred to as the “Final Prospectus.” In connection with the
offering of the Underwritten Certificates, the Depositor has also prepared a
preliminary prospectus supplement dated [_____], 2012, which constitutes a
statutory prospectus to be retroactively included in the Registration Statement
and has been or will be filed with the Commission pursuant to Rule 424(b) under
the Securities Act (the “Preliminary Prospectus Supplement” and together with
the Base Prospectus, the “Preliminary Prospectus”). The Preliminary Prospectus
and the Final Prospectus separately, are referred to herein as a “Prospectus.”
Any reference herein to the Registration Statement or a Prospectus shall be
deemed to refer to and include the documents incorporated by reference therein
pursuant to Item 12 of Form S-3 which were filed under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), on or before the date on which the
Registration Statement, as amended, became effective, or the issue date of the
Preliminary Prospectus, or the date on which the Final Prospectus is filed
pursuant to Rule 424(b) under the Securities Act, as the case may be; and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement and each Prospectus shall be deemed to refer to
and include any document incorporated by reference therein which is filed under
the Exchange Act after the date on which the Registration Statement became
effective, the issue date of the Preliminary Prospectus or the date on which a
Final Prospectus is filed pursuant to Rule 424(b) under the Securities Act, as
the case may be.

 

4

 

 

(ii)         Each of (A) the Registration Statement, as of its effective date,
(B) the Preliminary Prospectus, taken together with the static pool information
set forth in or referred to under the caption “Static Pool Information” in the
Preliminary Prospectus but deemed to be excluded from the Registration Statement
and the Preliminary Prospectus pursuant to Item 1105(d) of Regulation AB (the
“Designated Static Pool Information”), as of its issue date, and (C) the Final
Prospectus, taken together with the Designated Static Pool Information set forth
in or referred to under the caption “Static Pool Information” in such Final
Prospectus, as of its issue date, as revised, amended or supplemented and filed
with the Commission prior to the termination of the offering of the Underwritten
Certificates, will conform in all material respects to the requirements of the
Securities Act and the rules and regulations (the “Regulations”) of the
Commission thereunder applicable to such documents as of their respective dates,
and the Registration Statement, the Designated Static Pool Information and the
Final Prospectus as revised, amended or supplemented and filed with the
Commission as of the Closing Date will conform in all material respects to the
requirements of the Securities Act and the Regulations of the Commission
applicable to such documents as of the Closing Date. None of (A) the
Registration Statement, at the time it became effective and as of the Closing
Date, (B) the Preliminary Prospectus, taken together with the Designated Static
Pool Information, as of its issue date and as of [_____], 2012, which the
Underwriter has advised the Depositor is the first date on which a Contract of
Sale has been entered into, or (C) the Final Prospectus, taken together with the
Designated Static Pool Information, as of its issue date, as of the date of any
Contract of Sale that occurs after the date of the Final Prospectus and prior to
the Closing Date, and as of the Closing Date, contained or will contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Seller, the Depositor and Redwood Trust make no representations,
warranties or agreements as to the information contained in a Prospectus or any
revision or amendment thereof or supplement thereto (in the case of the Final
Prospectus) in reliance upon and in conformity with information furnished in
writing to the Depositor by or on behalf of the Underwriter specifically for use
in connection with the preparation of a Prospectus or any revision or amendment
thereof or supplement thereto (in the case of the Final Prospectus), such
information being defined as the “Underwriter Information” in Section 10 hereof.

5

 

 

If, subsequent to the date of this Agreement, the Depositor and the Underwriter
determines that such information included an untrue statement of material fact
or omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and terminate their old Contracts of Sale and enter into new
Contracts of Sale with investors in the Underwritten Certificates, then the
Preliminary Prospectus and the Designated Static Pool Information will refer to
the information agreed upon in writing by the Depositor and the Underwriter and
conveyed to purchasers at the time of entry into the first such new Contract of
Sale, including any information that corrects such material misstatements or
omissions (“Corrective Information”) and the date of each affected Contract of
Sale will refer to the time and date agreed upon by the Depositor and the
Underwriter.

 

6

 

 

(iii)        The conditions to the use by the Depositor of a registration
statement on Form S-3 under the Securities Act, as set forth in the General
Instructions to Form S-3, have been satisfied with respect to the Registration
Statement. There are no contracts or documents of the Depositor which are
required to be filed as exhibits to the Registration Statement pursuant to the
Securities Act or the Regulations of the Commission thereunder which have not
been so filed.

 

(iv)        (A) At the time of the filing of the Registration Statement and (B)
at the date of this Agreement, the Depositor was not and is not an “ineligible
issuer,” as defined in Rule 405 under the Securities Act.

 

(v)         As of the date hereof, as of the date of any Contract of Sale and at
all subsequent times through the completion of the public offer and sale of the
Underwritten Certificates, the Preliminary Prospectus issued at or prior to the
date hereof, any Issuer Information or the Seller Mortgage Loan Information
(each as defined below) contained in a Free Writing Prospectus other than an
Underwriter Free Writing Prospectus did not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made as to
any Underwriter Information.

 

7

 

 

(vi)        The Underwritten Certificates conform in all material respects to
the description thereof contained in the Final Prospectus. The issuance of the
Underwritten Certificates has been authorized, and on the Closing Date the
Underwritten Certificates will have been duly and validly executed,
authenticated and delivered in accordance with the Pooling and Servicing
Agreement and delivered to the Underwriter for the account of the Underwriter
against payment therefor as provided herein, and such Certificates will be duly
and validly issued and outstanding and entitled to the benefits afforded by the
Pooling and Servicing Agreement. Each Underwritten Certificate of the Class (or
if applicable, Classes) or type indicated to be “mortgage related securities”
under the heading “Summary of Terms — Legal Investment” in the Prospectus
Supplement will, when issued, be a “mortgage related security” as such term is
defined in Section 3(a)(41) of the Exchange Act.

 

(vii)       This Agreement has been duly authorized, executed and delivered by
each of the Seller, the Depositor and Redwood Trust, and as of the Closing Date,
each of the other Transaction Documents to which the Seller, the Depositor or
Redwood Trust is a party will have been, duly authorized, executed and delivered
by the Seller, the Depositor or Redwood Trust, as applicable, and will conform
in all material respects to the descriptions thereof contained in the Final
Prospectus and, assuming the valid execution and delivery thereof by the other
parties thereto, each Transaction Document to which Redwood Trust, the Seller or
the Depositor is a party will constitute a legal, valid and binding agreement of
the Seller, the Depositor or Redwood Trust, as applicable, enforceable in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting creditors’ rights
generally and by general principles of equity.

 

8

 

 

(viii)      Each of the Seller, the Depositor and Redwood Trust has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of its respective state of incorporation, and each of the Seller, the
Depositor and Redwood Trust is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction where
the character of its respective properties or the nature of its respective
activities makes such qualification necessary, except such jurisdictions, if
any, in which the failure to be so qualified will not have a material adverse
effect on the condition (financial or otherwise), earnings, regulatory affairs,
business affairs, business prospects or properties of Redwood Trust, the Seller
or the Depositor; each of Redwood Trust, the Seller and the Depositor holds all
material licenses, certificates and permits from all governmental authorities
necessary for the conduct of its respective business as described in the Final
Prospectus; and each of the Seller, the Depositor and Redwood Trust has the
corporate power and authority to own its respective properties and conduct its
respective business as described in the Final Prospectus and to enter into and
perform its respective obligations under each Transaction Document to which it
is a party.

 

9

 

 

(ix)         Neither the issuance, delivery or sale of the Underwritten
Certificates, nor the consummation of any other of the transactions contemplated
herein, nor the execution and delivery of the Transaction Documents by the
Seller, the Depositor or Redwood Trust, as applicable, and compliance with the
provisions of the Transaction Documents, does or will conflict with or result in
the breach of any material term or provision of the certificate of incorporation
or by-laws of the Seller, the Depositor, or Redwood Trust, and none of the
Seller, the Depositor or Redwood Trust is in breach or violation of or in
default (nor has an event occurred which with notice or lapse of time or both
would constitute a default) under the terms of (i) any indenture, contract,
lease, mortgage, deed of trust, note, agreement or other evidence of
indebtedness or other agreement, obligation or instrument to which the Seller,
the Depositor or Redwood Trust is a party or by which it or its respective
properties are bound, or (ii) any law, decree, order, rule or regulation
applicable to the Seller, the Depositor or Redwood Trust of any court or
supervisory, regulatory, administrative or governmental agency, body or
authority, or arbitrator having jurisdiction over the Seller, the Depositor or
Redwood Trust, or its respective properties, in each case the default, breach or
violation of which would have a material adverse effect on the Depositor,
Redwood Trust, the Issuing Entity or the Certificates or on the ability of the
Seller, the Depositor or Redwood Trust to perform its respective obligations
under the Transaction Documents to which it is a party; and none of the delivery
of the Certificates, the consummation of any other of the transactions
contemplated herein, or the compliance with the provisions of the Transaction
Documents will result in such a default, breach or violation or which would have
such a material adverse effect. Each of the Seller, the Depositor and Redwood
Trust is in compliance with all applicable provisions of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder, any
applicable anti-money laundering statutes, including the Bank Secrecy Act, as
amended by Title III of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 and
regulations administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury.

 

10

 

 

(x)          No filing or registration with, notice to, or consent, approval,
authorization or order or other action of any court or governmental authority or
agency is required for the consummation by the Seller, the Depositor or Redwood
Trust of the transactions contemplated by the Transaction Documents to which it
is a party (other than as required under “blue sky” or state securities laws, as
to which no representations and warranties are made by the Seller, the Depositor
or Redwood Trust), except such as have been, or will have been prior to the
Closing Date, obtained under the Securities Act, and such recordations of the
assignment of the Mortgage Loans to the Trustee (to the extent such recordations
are required pursuant to the Pooling and Servicing Agreement and/or Underlying
Purchase and Servicing Agreements) or filings under the Uniform Commercial Code
that have not yet been completed.

 

(xi)         Except as described in the Final Prospectus, there is no action,
order, suit or proceeding before or by any court, administrative or governmental
agency now pending to which the Seller, the Depositor or Redwood Trust is a
party, or to the best knowledge of each of the Seller, the Depositor or Redwood
Trust, threatened against the Seller, the Depositor or Redwood Trust, which
could reasonably result individually or in the aggregate in any material adverse
change in the condition (financial or otherwise), earnings, regulatory affairs,
business affairs, business prospects or properties of the Seller, the Depositor
or Redwood Trust or could reasonably interfere with or materially and adversely
affect the consummation of the transactions contemplated by the Transaction
Documents.

 

11

 

 

(xii)        At the time of execution and delivery of the Mortgage Loan Purchase
Agreement between the Seller and the Depositor, the Seller (A) will have good
title to and be the sole owner of the Mortgage Loans being sold to the Depositor
pursuant thereto, free and clear of any lien, mortgage, pledge, charge,
encumbrance, adverse claim or other security interest (collectively “Liens”),
and (B) will not have assigned to any Person other than the Depositor any of its
right, title or interest in and to the Mortgage Loans.

 

(xiii)       Immediately prior to the assignment of the Mortgage Loans by the
Depositor to the Trustee as contemplated by the Pooling and Servicing Agreement,
the Depositor (A) will have good title to and be the sole owner of each such
Mortgage Loan free and clear of any Lien, (B) will not have assigned to any
Person other than the Trustee any of its rights, title or interest in and to
such Mortgage Loans or in the Underlying Purchase and Servicing Agreements to
the extent relating to the Mortgage Loans and (C) will have the power and
authority to sell such Mortgage Loans to the Trustee, and upon execution and
delivery of the Pooling and Servicing Agreement by the Trustee and delivery of
the Certificates to the Depositor, the Trustee will have acquired all of the
Depositor’s right, title and interest in and to such Mortgage Loans.

 

(xiv)      Any taxes, fees and other governmental charges in connection with the
execution, delivery and issuance of the Transaction Documents and the
Certificates have been or will be paid by the Seller, the Depositor or Redwood
Trust at or prior to the Closing Date, except (if applicable) for fees for
recording assignments of the Mortgage Loans to the Trustee pursuant to the
Pooling and Servicing Agreement and/or Underlying Purchase and Servicing
Agreements and Uniform Commercial Code filing fees that have not yet been
completed, which fees will be paid by or on behalf of the Depositor.

 

12

 

 

(xv)       The Mortgage Loans conform in all material respects to the
description thereof contained in the Final Prospectus.

 

(xvi)      Neither the Depositor nor the Issuing Entity is, and neither the
issuance and sale of the Certificates nor the activities of the Issuing Entity
pursuant to the Pooling and Servicing Agreement will cause the Depositor or the
Issuing Entity to be, an “investment company” or under the control of an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”).

 

(xvii)     None of the Seller, the Depositor or Redwood Trust is doing business
with Cuba.

 

(xviii)    As of the date of delivery, any Seller Mortgage Loan Information
provided to the Underwriter is true and correct in all material respects, or if
there is any material error in any Seller Mortgage Loan Information, the
Depositor or the Seller has promptly provided corrected information to the
Underwriter.

 

(xix)       Each of the Seller and the Depositor has complied with Rule 193 of
the Securities Act in all material respects in connection with the offering of
the Underwritten Certificates.

 

13

 

 

2.          Purchase and Sale. Subject to the terms and conditions and in
reliance upon the representations and warranties set forth herein, the Depositor
agrees to sell to the Underwriter, and the Underwriter agrees to purchase from
the Depositor, each Class of Underwritten Certificates to be purchased by the
Underwriter, in the initial Class Principal Amounts or Class Notional Amounts,
as applicable, and at the purchase price, as set forth on Schedule 1 annexed
hereto (including accrued interest from and including the Cut-off Date to, but
not including, the Closing Date).

 

3.          Delivery and Payment. The Underwritten Certificates shall be
delivered at the office, on the date and at the time specified in the Final
Prospectus, which place, date and time may be changed by agreement between the
Underwriter and the Depositor. Delivery of the Underwritten Certificates shall
be made to the Underwriter as against its payment of the purchase price therefor
to or upon the order of the Depositor in immediately available federal funds.
The Underwritten Certificates shall be registered in such names and in such
denominations as required by book-entry registration not less than two full
business days prior to the Closing Date. The Depositor agrees to cause the
Underwritten Certificates to be made available for inspection, checking and
packaging in New York, New York on the business day prior to the Closing Date.

 

4.          Offering Procedures. It is understood that the Underwriter proposes
to offer the Underwritten Certificates for sale as set forth in the Preliminary
Prospectus and the Final Prospectus and that you will not offer, sell or
otherwise distribute the Underwritten Certificates (except for the sale thereof
in exempt transactions) in any state in which the Underwritten Certificates are
not exempt from registration under “blue sky” or state securities laws (except
where the Underwritten Certificates will have been qualified for offering and
sale at your direction under such “blue sky” or state securities laws).

 

14

 

 

Neither the Depositor nor the Underwriter will disseminate to any potential
investor information relating to the Underwritten Certificates that constitutes
a “written communication” within the meaning of Rule 405 under the Securities
Act, other than the Preliminary Term Sheet, each Prospectus and, in the case of
the Underwriter, Derived Information or Custom Loan Information, unless (i) if
the Underwriter seeks to disseminate such information, the Underwriter has
obtained the prior consent of the Depositor, or (ii) if the Depositor seeks to
disseminate such information, the Depositor has obtained the prior consent of
the Underwriter.

 

The Underwriter may convey Derived Information or Custom Loan Information to a
potential investor prior to entering into a Contract of Sale with such investor;
provided, however, that Derived Information shall not be distributed in a manner
reasonably designed to lead to its broad unrestricted dissemination within the
meaning of Rule 433(d) under the Securities Act. The Underwriter shall deliver
to the Depositor and its counsel a copy, in electronic form, of each Free
Writing Prospectus disseminated by the Underwriter that is required to be filed
with the Commission, not later than one business day prior to the date on which
such Free Writing Prospectus is required under the Regulations to be so filed.
The Underwriter will comply with the requirements of Rule 433(g) applicable to
any Free Writing Prospectus, including document retention and record-keeping.
The Underwriter represents to the Depositor that prior to [_____], 2012, it had
not provided to any investor any Free Writing Prospectus or other information
relating to the Underwritten Certificates other than preliminary term sheets,
mortgage loan tapes or CDI files, in each case previously approved by the
Depositor and subject to a confidentiality agreement approved by the Depositor.

 

The Depositor represents that it has treated and agrees that it will treat each
Free Writing Prospectus other than an Underwriter Free Writing Prospectus as an
“issuer free writing prospectus,” as defined in Rule 433, and has complied and
will comply with the requirements of Rule 433 applicable to any such Free
Writing Prospectus, including timely Commission filing where required, legending
and record-keeping.

 

15

 

 

Neither the Depositor nor the Underwriter shall disseminate or file with the
Commission any information relating to Underwritten Certificates in reliance on
Rule 167 or 426 under the Securities Act, nor shall the Underwriter disseminate
any Free Writing Prospectus in a manner reasonably designed to lead to its broad
unrestricted dissemination within the meaning of Rule 433(d) under the
Securities Act.

 

Prior to entering into a Contract of Sale, the Underwriter shall have conveyed
to the related purchaser a copy of (i) the Final Prospectus, or a copy of the
Preliminary Prospectus if the Final Prospectus is not yet available, and (ii)
the Ratings Free Writing Prospectus (as defined herein), each in the form that
the Underwriter and the Depositor have agreed most recently prior thereto shall
be used for offers and sales of the Underwritten Certificates. Each confirmation
of sale with respect to the Underwritten Certificates delivered by the
Underwriter shall, if such confirmation of sale is not preceded or accompanied
by delivery of the Final Prospectus, include a legend to the following effect,
or a similar legend, in compliance with Rule 173 under the Securities Act:

 

Rule 173 notice: This security was sold pursuant to an effective registration
statement that is on file with the SEC. You may request a copy of the Prospectus
at www.sec.gov, or by calling 1-800-323-5678.

 

16

 

 

5.          Agreements. The Depositor agrees with the Underwriter that:

 

(i)          The Depositor will cause the Preliminary Prospectus and the Final
Prospectus to be filed with the Commission pursuant to Rule 424(b) under the
Securities Act not later than 9:00 a.m. (New York time) on the Closing Date,
will promptly advise the Underwriter when such Prospectus has been so filed,
and, prior to the termination of the offering of the Underwritten Certificates,
will also promptly advise the Underwriter (i) when any amendment to the
Registration Statement has become effective or any revision of or supplement to
the Final Prospectus has been so filed (unless such amendment, revision or
supplement does not relate to the Underwritten Certificates or the Issuing
Entity), (ii) of any request by the Commission for any amendment of the
Registration Statement or any Final Prospectus or for any additional information
(unless such amendment or request for additional information does not relate to
the Underwritten Certificates or the Issuing Entity), (iii) of any written
notification received by the Depositor of the suspension of qualification of the
Underwritten Certificates for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the institution or, to the knowledge of the Depositor, the
threatening of any proceeding for that purpose. The Depositor will use its best
efforts to prevent the issuance of any such stop order and, if issued, to obtain
as soon as possible the withdrawal thereof. The Depositor will not file prior to
the termination of such offering any amendment to the Registration Statement or
any revision of or supplement to the Final Prospectus (other than any such
amendment, revision or supplement which does not relate to Underwritten
Certificates or the Issuing Entity) which shall be disapproved by the
Underwriter after reasonable notice and review of such filing.

 

17

 

 

(ii)         If, at any time when a prospectus relating to the Underwritten
Certificates is required to be delivered under the Securities Act, (i) any event
occurs as a result of which the Final Prospectus (including in each case, the
Designated Static Pool Information), the Ratings Free Writing Prospectus or the
Preliminary Prospectus (if used by the Underwriter to enter into a Contract of
Sale) as then amended or supplemented would include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein in the light of the circumstances under which they were made not
misleading, or (ii) it shall be necessary to revise, amend or supplement the
Final Prospectus to comply with the Securities Act or the Regulations of the
Commission thereunder, the Depositor promptly will notify the Underwriter and
will, upon the request of the Underwriter, or may, after consultation with the
Underwriter, prepare and file with the Commission a revision, amendment or
supplement which will correct such statement or omission or effect such
compliance, and furnish without charge to the Underwriter as many copies as the
Underwriter may from time to time reasonably request of an amended Final
Prospectus, Ratings Free Writing Prospectus or the Preliminary Prospectus (if
used by the Underwriter to enter into a Contract of Sale) or a supplement to the
Final Prospectus, the Ratings Free Writing Prospectus or the Preliminary
Prospectus (if used by the Underwriter to enter into a Contract of Sale) which
will correct such statement or omission or effect such compliance.

 

If any Contract of Sale entered into by the Underwriter is terminated or
reformed (within the meaning of Rule 159 of the Securities Act) as a result of
any such revision, amendment or supplement, the Depositor shall reimburse the
Underwriter for any reasonable cost incurred by an investor and reimbursed by
the Underwriter resulting from such termination or reformation.

 

(iii)        The Depositor will furnish to the Underwriter and counsel to the
Underwriter, without charge, conformed copies of the Registration Statement
(including exhibits thereto) and, so long as delivery of a prospectus relating
to the Underwritten Certificates is required under the Securities Act, as many
copies of the Preliminary Prospectus, the Ratings Free Writing Prospectus, the
Final Prospectus and any revisions or amendments thereof or supplements thereto
as may be reasonably requested.

 

19

 

 

(iv)        The Depositor will, as between itself and the Underwriter, pay all
expenses incidental to the performance of the obligations of the Depositor, the
Seller or Redwood Trust under this Agreement, including without limitation (i)
expenses of preparing, printing, filing and reproducing the Registration
Statement, the Preliminary Prospectus, the Final Prospectus, any Free Writing
Prospectus other than an Underwriter Free Writing Prospectus, the Transaction
Documents and the Certificates, (ii) the cost of delivering the Underwritten
Certificates to the Underwriter, (iii) the fees charged by the securities rating
agencies for rating the Underwritten Certificates, (iv) all transfer taxes, if
any, with respect to the sale and delivery of the Underwritten Certificates to
the Underwriter, (v) any expenses for the qualification of the Underwritten
Certificates under “blue sky” or state securities laws, including filing fees
and the fees and disbursements of counsel for the Underwriter in connection
therewith and in connection with the preparation of any Blue Sky Survey,
(vi) all other costs and expenses incidental to the performance by the
Depositor, the Seller or Redwood Trust of their respective obligations hereunder
which are not otherwise specifically provided for in this subsection and (vii)
the fees of any accountants in connection with preparation of any comfort
letters in connection with the Preliminary Term Sheet, a Prospectus or with
respect to Designated Static Pool Information. In addition, it is understood
that, except as provided in this paragraph (iv) and in Section 9 hereof, the
Underwriter will pay all the following additional expenses: (i) any transfer
taxes on resale of any of the Underwritten Certificates by them, (ii) any
advertising expenses connected with any offers that the Underwriter may make,
(iii) the fees of any counsel to the Underwriter, including the fees incurred in
connection with the review of the Transaction Documents and the preparation of
the Underwriting Agreement and the legal opinions and (iv) the expenses of any
due diligence conducted by the Underwriter with respect to the Mortgage Loans.

 

20

 

 

(v)         So long as any Underwritten Certificates are outstanding, upon
request of the Underwriter, the Depositor will furnish, or will cause to be
furnished, to the Underwriter, as soon as available, a copy of (i) the annual
statement of compliance prepared by the Master Servicer, the servicing
administrator, the servicers and any subservicers pursuant to the Pooling and
Servicing Agreement or the Underlying Purchase and Servicing Agreements, as
applicable, (ii) each report regarding the Underwritten Certificates filed with
the Commission under the Exchange Act or mailed to the holders of the
Underwritten Certificates and (iii) from time to time, such other information
concerning the Underwritten Certificates which may be furnished by the Depositor
or the Trustee without undue expense and without violation of applicable law.

 

(vi)        On or prior to the filing of the Final Prospectus pursuant to Rule
424(b), the Company will file with the Commission a current report on Form 8-K
attaching the Transaction Documents and certain other material agreements and
opinions of counsel that are required to be filed, provided that such
Transaction Documents need not be executed and may be subject to nonmaterial
changes.

 

(vii)       For a period ending on the Closing Date, the Depositor shall not
offer or sell, or announce the offering of, or cause any trust created by the
Depositor to offer or sell, or announce the offering of, any mortgage
pass-through certificates or other similar mortgage-related securities, without
the prior written consent of the Underwriter.

 

21

 

 

(viii)      The Depositor has prepared the Preliminary Prospectus described in
Section 1(i) relating to the Underwritten Certificates, in a form consented to
by the Underwriter, and has filed or will file the Preliminary Prospectus within
the period required by Rule 424(b).

 

(ix)         All written and graphic communications relating to the Underwritten
Certificates used prior to the availability of a Prospectus will comply with the
requirements of Rule 433, including the inclusion of the legend required by Rule
433(c)(2).

 

(x)          Neither the Preliminary Prospectus nor the Final Prospectus shall
identify any nationally recognized statistical rating organization by name or
indicate any rating issued or expected to be issued by any nationally recognized
statistical rating organization with respect to the Certificates.

 

Redwood Trust covenants with the Underwriter and with the Depositor that it
shall notify you and the Depositor of the occurrence of any material events
respecting the activities, affairs or condition, financial or otherwise, of
Redwood Trust and its subsidiaries and, if as a result of any such event it is
necessary to amend or supplement any Prospectus in order to make such Prospectus
not misleading in the light of the circumstances existing at the time it is
delivered to a purchaser, Redwood Trust will forthwith supply such information
to the Depositor as shall be necessary for the Depositor to prepare an amendment
or supplement to such Prospectus so that, as so amended or supplemented, such
Prospectus (including in each case, the Designated Static Pool Information) will
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances existing at the time it is delivered to a purchaser, not
misleading.

 

22

 

 

6.          Conditions to the Obligations of Underwriter. The obligation of the
Underwriter to purchase the Underwritten Certificates to be purchased by it as
set forth on Schedule 1 annexed hereto shall be subject to the accuracy in all
material respects of the representations and warranties on the part of the
Seller, the Depositor and Redwood Trust contained herein as of the date hereof
and as of the Closing Date, to the accuracy of the statements of the Seller, the
Depositor and Redwood Trust made in any officer’s certificate pursuant to the
provisions hereof, to the performance in all material respects by the Seller,
the Depositor and Redwood Trust of its obligations hereunder and to the
following additional conditions:

 

(a)          No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been instituted and be pending or shall have been threatened, any requests for
additional information on the part of the Commission (to be included in the
Registration Statement or in a Prospectus or otherwise) shall have been complied
with to the reasonable satisfaction of the Underwriter, and the Preliminary
Prospectus and the Final Prospectus shall have been filed or transmitted for
filing with the Commission not later than the time the same is required to be
filed or transmitted for filing pursuant to the Regulations of the Commission.

 

(b)          Each of the Depositor and the Seller shall have furnished to the
Underwriter a certificate, dated the Closing Date, signed by the Chairman of the
Board or the President and the principal financial or accounting officer of such
entity, to the effect that each signer of such certificate has carefully
examined the Registration Statement, the Final Prospectus, the Preliminary
Prospectus, the Designated Static Pool Information and this Agreement and that:

 

23

 

 

(i)          The representations and warranties made by such entity herein are
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on the Closing Date, and such entity has complied with
all agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;

 

(ii)         No stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceedings for that purpose have been
instituted and are pending or, to the knowledge of such officer, have been
threatened as of the Closing Date;

 

(iii)        Nothing has come to the attention of such officer that would lead
such officer to believe that the Preliminary Prospectus or the Final Prospectus
(including in each case, the Designated Static Pool Information) contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and

 

(iv)        Nothing has come to the attention of such officer that would lead
such officer to believe that any Seller Mortgage Loan Information contains any
untrue statement of a material fact or, in conjunction with the Preliminary
Prospectus or the Final Prospectus (including in each case, the Designated
Static Pool Information), omits any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(c)          Redwood Trust shall have furnished to the Underwriter a
certificate, dated the Closing Date, of Redwood Trust, signed by the Chairman of
the Board or President and the principal financial or accounting officer of
Redwood Trust, to the effect that each signer of such certificate has carefully
examined the Registration Statement, the Preliminary Prospectus, the Final
Prospectus, the Designated Static Pool Information and this Agreement and that:

 

24

 

 

(i)          The representations and warranties of Redwood Trust herein are true
and correct in all material respects on and as of the Closing Date with the same
effect as if made on the Closing Date, and Redwood Trust has complied with all
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;

 

(ii)         No stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceedings for that purpose have been
instituted and are pending or, to the knowledge of such officer, have been
threatened as of the Closing Date; and

 

(iii)        Nothing has come to the attention of such officer that would lead
such officer to believe that the Preliminary Prospectus or the Final Prospectus
(including in each case, the Designated Static Pool Information) contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(d)          Each of the Depositor and the Seller shall have furnished to you an
opinion, dated the Closing Date, of Weintraub Genshlea Chediak Tobin & Tobin or
Orrick, Herrington & Sutcliffe LLP, special counsel to the Depositor and the
Seller, in form and substance satisfactory to the Underwriter and counsel to the
Underwriter, to the effect that:

 

(i)          Such entity has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of its incorporation
and is duly qualified to do business in, and is in good standing as a foreign
corporation under the laws of, each jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
except such jurisdictions, if any, in which the failure to be so qualified will
not have a material adverse effect on the condition (financial or otherwise),
earnings, regulatory affairs, business affairs, business prospects or properties
of such entity; and such entity holds all material licenses, certificates and
permits from all governmental authorities necessary for the conduct of its
business as described in the Final Prospectus;

 

25

 

 

(ii)         No filing or registration with, notice to, or consent, approval,
authorization, order or other action of any governmental agency or body or any
court is required for the consummation by such entity of the transactions
contemplated by the terms of the Transaction Documents to which it is a party
except such as may be required under the “blue sky” or state securities laws of
any jurisdiction in connection with the offering, sale or acquisition of the
Underwritten Certificates, any recordations of the Mortgage Loans to the Trustee
(to the extent such recordations are required pursuant to the Pooling and
Servicing Agreement and/or the Underlying Purchase and Servicing Agreements) and
filings under the Uniform Commercial Code that have not yet been completed and
such other approvals as have been obtained;

 

(iii)        The issuance, delivery and sale of the Underwritten Certificates to
be purchased by the Underwriter pursuant to this Agreement, the execution and
delivery of the Transaction Documents by such entity and the consummation of any
of the transactions contemplated by the terms of the Transaction Documents do
not conflict with or result in a breach or violation of any material term or
provision of, or constitute a default under, the certificate of incorporation or
by-laws of such entity, or any indenture, contract, lease, mortgage, deed of
trust, note, agreement or other evidence of indebtedness or other agreement,
obligation or instrument to which such entity is a party or by which it or its
property is bound, or any statute or any law, decree, order, rule or regulation
applicable to such entity of any court, regulatory body, administrative agency
or governmental body having jurisdiction over such entity or its properties;

 

26

 

 

(iv)        There are no legal or governmental actions, investigations or
proceedings pending to which such entity is a party, or, to the best knowledge
of such counsel, threatened against such entity, (A) asserting the invalidity of
any Transaction Document or the Certificates, (B) seeking to prevent the
issuance of the Certificates or the consummation of any of the transactions
contemplated by any Transaction Document, (C) which might materially and
adversely affect the performance by such entity of its respective obligations
under, or the validity or enforceability of, any Transaction Document or the
Certificates, except as described in the Final Prospectus or (D) seeking to
affect adversely the REMIC status (for Federal income tax purposes) of the
Underwritten Certificates as described in the Final Prospectus under the heading
“Material Federal Income Tax Consequences”;

 

(v)         The Registration Statement and any amendments thereto have become
effective under the Securities Act; to the best knowledge of such counsel, no
stop order suspending the effectiveness of the Registration Statement has been
issued and not withdrawn, no proceedings for that purpose have been instituted
or threatened and not terminated; and the Registration Statement and each
Prospectus and each amendment or supplement thereto (in the case of the
Registration Statement and the Final Prospectus), as of their respective
effective or issue dates (other than the financial and statistical information
contained therein as to which such counsel need express no opinion), complied as
to form in all material respects with the applicable requirements of the
Securities Act and the respective rules and regulations thereunder;

 

27

 

 

(vi)        To the best knowledge of such counsel, there are no material
contracts, indentures or other documents of a character required to be described
or referred to in the Registration Statement or any Prospectus or to be filed as
exhibits to the Registration Statement other than those described or referred to
therein or filed or incorporated by reference as exhibits thereto;

 

(vii)       Each Transaction Document to which such entity is a party has been
duly authorized, executed and delivered by such entity and constitutes a valid,
legal and binding agreement of such entity enforceable against such entity in
accordance with its terms, subject, as to enforceability to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and to general principles of equity regardless of
whether enforcement is sought in a proceeding in equity or at law;

 

(viii)      The direction by the Depositor to the Trustee to execute,
authenticate and deliver the Underwritten Certificates has been duly authorized
by the Depositor, and the Underwritten Certificates, when authenticated by the
Trustee in the manner anticipated by the Pooling and Servicing Agreement and
delivered and paid for by you as provided in this Agreement, will be validly
issued and outstanding and entitled to the benefits of the Pooling and Servicing
Agreement;

 

(ix)         The Underwritten Certificates and the Transaction Documents conform
in all material respects to the descriptions thereof contained in the Final
Prospectus;

 

(x)          The statements in the Final Prospectus under the headings “Certain
Legal Aspects of the Loans” and “Legal Investment,” to the extent that they
constitute matters of law or legal conclusions with respect thereto, have been
reviewed by such counsel and are correct in all material respects;

 

28

 

 

(xi)         The Underwritten Certificates indicated under the heading “Summary
of Terms — Legal Investment” in the Final Prospectus to be “mortgage related
securities” will be mortgage related securities, as defined in Section 3(a)(41)
of the Exchange Act, so long as such Underwritten Certificates are rated in one
of the two highest rating categories by at least one nationally recognized
statistical rating organization; and

 

(xii)        The Pooling and Servicing Agreement is not required to be qualified
under the Trust Indenture Act of 1939, as amended, and neither the Depositor nor
the Issuing Entity is required to be registered as an “investment company” under
the 1940 Act.

 

Such opinion of counsel shall also include negative assurances satisfactory to
the Underwriter with respect to the Preliminary Prospectus, the Ratings Free
Writing Prospectus and the Final Prospectus.

 

Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than the Seller, the
Depositor and Redwood Trust. Such opinion may be qualified as an opinion only on
the laws of the States of New York and Delaware and the federal law of the
United States, and such opinion may be subject to such other qualifications as
are acceptable to the Underwriter and counsel to the Underwriter. To the extent
that such firm relies upon the opinion of other counsel in rendering any portion
of its opinion, the opinion of such other counsel shall be attached to and
delivered with the opinion of such firm that is delivered to you.

 

29

 

 

(e)          The Depositor shall have furnished to the Underwriter an opinion,
dated the Closing Date, of Chapman and Cutler LLP, special tax counsel to the
Depositor, in form and substance satisfactory to the Underwriter and counsel to
the Underwriter, to the effect that:

 

(i)          The statements in the Final Prospectus under the heading “Material
Federal Income Tax Consequences,” as supplemented or modified by the statements
in the Prospectus Supplement under the heading “Material Federal Income Tax
Consequences,” to the extent that they constitute matters of law or legal
conclusions with respect to Federal income tax matters, are correct in all
material respects; and

 

(ii)         Each segregated asset pool for which the Pooling and Servicing
Agreement directs the Trustee to make a REMIC election will qualify as a REMIC
within the meaning of Section 860D of the Code.

 

(f)          Redwood Trust shall have furnished to the Underwriter an opinion,
dated the Closing Date, of Weintraub Genshlea Chediak Tobin & Tobin, special
counsel to Redwood Trust, in form and substance satisfactory to the Underwriter
and counsel to the Underwriter, to the effect that:

 

(i)          Redwood Trust has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Maryland and is
duly qualified to do business in, and is in good standing as a foreign
corporation under the laws of, each jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
except such jurisdictions, if any, in which the failure to be so qualified will
not have a material adverse effect on the condition (financial or otherwise),
earnings, regulatory affairs, business affairs, business prospects or properties
of Redwood Trust; and Redwood Trust holds all material licenses, certificates
and permits from all governmental authorities necessary for the conduct of its
business as described in the Final Prospectus;

 

30

 

 

(ii)         Each Transaction Document to which Redwood Trust is a party has
been duly authorized, executed and delivered by Redwood Trust and constitutes a
valid, legal and binding agreement of Redwood Trust, enforceable against Redwood
Trust in accordance with its terms, subject, as to enforceability to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and to general principles of equity regardless of
whether enforcement is sought in a proceeding in equity or at law;

 

(iii)        No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by Redwood Trust of
the transactions contemplated by the terms of the Transaction Documents to which
Redwood Trust is a party except such as may be required under the “blue sky” or
state securities laws of any jurisdiction in connection with the offering, sale
or acquisition of the Underwritten Certificates, any recordations of the
assignment of the Mortgage Loans to the Trustee (to the extent such recordations
are required pursuant to the Pooling and Servicing Agreement and/or the
Underlying Purchase and Servicing Agreements) that have not yet been completed
and such other approvals as have been obtained;

 

(iv)        The consummation of any of the transactions contemplated by the
terms of the Transaction Documents to which Redwood Trust is a party do not
conflict with or result in a breach or violation of any material term or
provision of, or constitute a default under, the charter or by-laws of Redwood
Trust, or, to the best knowledge of such counsel, any indenture or other
agreement or instrument to which Redwood Trust is a party or by which it is
bound, or any statute or regulation applicable to Redwood Trust or any order of
any court, regulatory body, administrative agency or governmental body having
jurisdiction over Redwood Trust; and

 

31

 

 

(v)         There are no legal or governmental actions, investigations or
proceedings pending to which Redwood Trust is a party, or, to the best knowledge
of such counsel, threatened against Redwood Trust, (A) asserting the invalidity
of any Transaction Document to which Redwood Trust is a party or (B) which might
materially and adversely affect the performance by Redwood Trust of its
obligations under, or the validity or enforceability of any Transaction Document
to which Redwood Trust is a party.

 

Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than Redwood Trust,
the Seller and the Depositor. Such opinion may be qualified as an opinion only
on the laws of the States of Maryland, New York and California and the federal
law of the United States. To the extent that such counsel relies upon the
opinion of other counsel in rendering any portion of its opinion, the opinion of
such other counsel shall be attached to and delivered with the opinion of such
counsel that is delivered to the Underwriter.

 

32

 

 

(g)          The Trustee shall have furnished to the Underwriter an opinion,
dated the Closing Date, of Alston & Bird LLP, counsel to the Trustee, in form
and substance satisfactory to the Underwriter and counsel to the Underwriter, to
the effect that:

 

(i)          The Trustee has been duly organized and is validly existing as a
federal savings bank duly organized under the laws of the United States of
America, and is duly qualified to do business in each jurisdiction where the
character of its properties or the nature of its activities makes such
qualification necessary, except such jurisdictions, if any, in which the failure
to be so qualified will not have a material adverse effect on the condition
(financial or otherwise), earnings, regulatory affairs, business affairs,
business prospects or properties of the Trustee; and the Trustee holds all
material licenses, certificates and permits from all governmental authorities
necessary for the conduct of its business as described in the Final Prospectus;

 

(ii)         The Pooling and Servicing Agreement has been duly authorized,
executed and delivered by the Trustee and constitutes a valid, legal and binding
agreement of the Trustee, enforceable against the Trustee in accordance with its
terms, subject, as to enforceability to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and to
general principles of equity regardless of whether enforcement is sought in a
proceeding in equity or at law;

 

(iii)        No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by the Trustee of
the transactions contemplated by the terms of the Pooling and Servicing
Agreement, except any such as may be required under the “blue sky” or state
securities laws of any jurisdiction in connection with the offering, sale or
acquisition of the Underwritten Certificates, any recordations of the assignment
of the Mortgage Loans to the Trustee (to the extent such recordations are
required pursuant to the Pooling and Servicing Agreement and/or the Underlying
Purchase and Servicing Agreements) that have not yet been completed and such
other approvals as have been obtained; and

 

33

 

 

(iv)        The consummation of any of the transactions contemplated by the
Pooling and Servicing Agreement do not conflict with or result in a breach or
violation of any material term or provision of, or constitute a default under,
the charter or by-laws of the Trustee, or, to the best knowledge of such
counsel, any indenture or other agreement or instrument to which the Trustee is
a party or by which it is bound, or any statute or regulation applicable to the
Trustee or any order of any court, regulatory body, administrative agency or
governmental body having jurisdiction over the Trustee.

 

Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than the Trustee.
Such opinion may be qualified as an opinion only on the laws of the States of
New York and Delaware and the federal law of the United States. To the extent
that such counsel relies upon the opinion of other counsel in rendering any
portion of its opinion, the opinion of such other counsel shall be attached to
and delivered with the opinion of such counsel that is delivered to the
Underwriter.

 

(h)          The Master Servicer and the Securities Administrator shall have
furnished to the Underwriter an opinion, dated the Closing Date, of counsel to
the Master Servicer or Alston & Bird LLP, counsel to such parties, in form and
substance satisfactory to the Underwriter and counsel to the Underwriter, to the
effect that:

 

34

 

 

(i)          Each of the Master Servicer and the Securities Administrator has
been duly organized and is validly existing as a national banking association
under the laws of the United States of America, and is duly qualified to do
business in each jurisdiction where the character of its properties or the
nature of its activities makes such qualification necessary, except such
jurisdictions, if any, in which the failure to be so qualified will not have a
material adverse effect on the condition (financial or otherwise), earnings,
regulatory affairs, business affairs, business prospects or properties of the
such party; and such party holds all material licenses, certificates and permits
from all governmental authorities necessary for the conduct of its business as
described in the Final Prospectus;

 

(ii)         The Pooling and Servicing Agreement has been duly authorized,
executed and delivered by each of the Master Servicer and the Securities
Administrator and constitutes a valid, legal and binding agreement of the such
party, enforceable against such party in accordance with its terms, subject, as
to enforceability to bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and to general principles of
equity regardless of whether enforcement is sought in a proceeding in equity or
at law;

 

(iii)        No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by the either the
Master Servicer or the Securities Administrator of the transactions contemplated
by the terms of the Pooling and Servicing Agreement;

 

35

 

 

(iv)        The consummation of any of the transactions contemplated by the
terms of the Pooling and Servicing Agreement do not conflict with or result in a
breach or violation of any material term or provision of, or constitute a
default under, the charter or by-laws of either the Master Servicer or the
Securities Administrator or, to the best knowledge of such counsel, any
indenture or other agreement or instrument to which such party is a party or by
which it is bound, or any statute or regulation applicable to such party or any
order of any court, regulatory body, administrative agency or governmental body
having jurisdiction over such party; and

 

(v)         There are no legal or governmental actions, investigations or
proceedings pending to which either the Master Servicer or the Securities
Administrator is a party, or, to the best knowledge of such counsel, threatened
against the such party, (A) asserting the invalidity of the Pooling and
Servicing Agreement or (B) which might materially and adversely affect the
performance by such party of its obligations under, or the validity or
enforceability of, the Pooling and Servicing Agreement.

 

Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents. Such opinion
may assume the due authorization, execution and delivery of the instruments and
documents referred to therein by the parties thereto other than the Master
Servicer or the Securities Administrator. Such opinion may be qualified as an
opinion only on the laws of the States of New York and Delaware and the federal
law of the United States. To the extent that such counsel relies upon the
opinion of other counsel in rendering any portion of its opinion, the opinion of
such other counsel shall be attached to and delivered with the opinion of such
counsel that is delivered to the Underwriter.

 

36

 

 

(i)          The Underwriter shall have received copies of any opinions of
counsel delivered to the rating agencies set forth in the Ratings Free Writing
Prospectus as rating the Underwritten Certificates, including, but not limited
to, any “true sale” or “perfection” opinions. Any such opinions shall be dated
the Closing Date and addressed to the Underwriter or accompanied by reliance
letters addressed to the Underwriter.

 

(j)          The Underwriter shall have received from its counsel such opinion
or opinions, dated the Closing Date, with respect to the issuance and sale of
the Underwritten Certificates, the Registration Statement and each Prospectus,
and such other related matters as you may reasonably require, including a
negative assurance letter satisfactory to the Underwriter with respect to the
Preliminary Prospectus, the Ratings Free Writing Prospectus or the Final
Prospectus.

 

(k)          The Depositor’s independent accountants shall have furnished to the
Underwriter a letter or letters addressed to the Underwriter and dated as of or
prior to the date of first use of any Free Writing Prospectus other than an
Underwriter Free Writing Prospectus, the Preliminary Prospectus or the Final
Prospectus in the form and reflecting the performance of the procedures
previously agreed to by the Depositor and the Underwriter.

 

(l)          Subsequent to the date hereof, there shall not have occurred any
change, or any development involving a prospective change in or affecting the
earnings, business or properties of Redwood Trust, the Depositor or the Seller
which, in your judgment, materially impairs the investment quality of the
Underwritten Certificates so as to make it impractical or inadvisable to proceed
with the public offering or the delivery of the Underwritten Certificates as
contemplated by the Final Prospectus.

 

37

 

 

(m)          The Underwritten Certificates shall be rated not lower than the
required ratings set forth in the Free Writing Prospectus dated [_____], 2012
with respect to ratings of the Underwritten Certificates (the “Ratings Free
Writing Prospectus”), such ratings shall not have been rescinded and no public
announcement shall have been made that any such required rating of the
Underwritten Certificates has been placed under review (otherwise than for
possible upgrading).

 

(n)          The Depositor shall have furnished to the Underwriter such further
information, certificates and documents as the Underwriter may reasonably have
requested, and all proceedings in connection with the transactions contemplated
by this Agreement and all documents incident hereto shall be in all material
respects satisfactory in form and substance to the Underwriter and its counsel.

 

If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, this Agreement and all
obligations of the Underwriter hereunder may be canceled at, or at any time
prior to, the Closing Date by the Underwriter. Notice of such cancellation shall
be given to the Depositor in writing, or by telephone or telegraph confirmed in
writing.

 

7.          Termination. This Agreement shall be subject to termination in your
absolute discretion, by notice given to the Depositor if, subsequent to the date
hereof, (i) trading generally shall have been suspended or materially limited
on, or by, as the case may be, any of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq National Market, the Chicago Board of Options
Exchange, the Chicago Mercantile Exchange or the Chicago Board of Trade, (ii)
trading of any securities of Redwood Trust or the Depositor shall have been
suspended on any exchange or in any over-the-counter market, (iii) a material
disruption in securities settlement, payment or clearance services in the United
States shall have occurred, (iv) any moratorium on commercial banking activities
shall have been declared by Federal or New York State authorities or (v) there
shall have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in your judgment, is material
and adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Underwritten Certificates on the terms
and in the manner contemplated in the Final Prospectus.

 

38

 

 

8.          Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Depositor, the Seller and Redwood Trust and their respective officers and of the
Underwriter set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of the
Underwriter or the Depositor, the Seller or Redwood Trust, and will survive
delivery of and payment for the Underwritten Certificates. The provisions of
Sections 5(iv), 9, 11 and 12 hereof shall survive the termination or
cancellation of this Agreement.

 

9.          Reimbursement of Underwriter Expenses. If for any reason, other than
default by the Underwriter in its obligation to purchase the Underwritten
Certificates or termination by the Underwriter pursuant to Section 7 hereof, the
Underwritten Certificates are not delivered as provided herein, the Depositor,
the Seller and Redwood Trust jointly and severally agree to reimburse the
Underwriter for all damages, losses and out-of-pocket expenses of the
Underwriter, including reasonable fees and disbursements of its counsel,
reasonably incurred by the Underwriter in making preparations for the purchase,
sale and delivery of the Underwritten Certificates, but the Depositor, the
Seller and Redwood Trust shall then be under no further liability to the
Underwriter with respect to the Underwritten Certificates, except as provided in
Sections 5(iv), 8, 11 or 12 hereof.

 

39

 

 

10.         Certain Definitions. For purposes of this Agreement, the following
terms shall have the respective meanings set forth below:

 

Custom Loan Information: Such information regarding the Mortgage Loans as is
disseminated by the Underwriter to a potential investor, exclusive of any Seller
Mortgage Loan Information (in the form provided by the Depositor) and
information included in the Preliminary Term Sheet.

 

Contract of Sale: A valid contract, whether oral or written, by which a third
party becomes committed to purchase any Underwritten Certificates from the
Underwriter and the Underwriter becomes committed to sell such Underwritten
Certificates to such third party; provided that “Contract of Sale” excludes any
action by such third party and the Underwriter prior to such commitments.

 

Derived Information: Such information regarding the Underwritten Certificates as
is disseminated by the Underwriter to a potential investor, which information is
prepared on the basis of or derived from Seller Mortgage Loan Information (e.g.,
tables and/or charts displaying with respect to any Class or Classes of
Underwritten Certificates, any of the following: yield, average life, duration,
expected maturity, interest rate sensitivity, loss sensitivity), but does not
include (i) Issuer Information, (ii) information contained in the Registration
Statement, any Prospectus or any amendment or supplement to any of them, taking
into account information incorporated therein by reference or (iii) Seller
Mortgage Loan Information.

 



40

 

 

Free Writing Prospectus: The Preliminary Term Sheet and any Custom Loan
Information, Derived Information or other information relating to the
Underwritten Certificates disseminated by the Depositor (with the prior consent
of the Underwriter pursuant to Section 4) or by the Underwriter (with the prior
consent of the Depositor pursuant to Section 4), that constitutes a “free
writing prospectus” within the meaning of Rule 405 under the Securities Act.

 

Issuer Information: Such information as defined in Rule 433(h) under the
Securities Act and information that is based on or derived from such
information, but excluding Derived Information or Custom Loan Information.

 

Preliminary Term Sheet: The preliminary term sheet dated [_____], 2012.

 

Seller Mortgage Loan Information: Information relating to the Mortgage Loans
furnished by or on behalf of the Depositor or the Seller to the Underwriter.

 

Spread: The excess, if any, of (i) the purchase prices paid by investors to the
Underwriter for the Underwritten Certificates over (ii) the purchase price paid
by the Underwriter to the Depositor for the Underwritten Certificates purchased
by the Underwriter.

 

Underwriter Free Writing Prospectus: Any Free Writing Prospectus that was
prepared by or on behalf of an Underwriter.

 

Underwriter Information: The only written information furnished by or on behalf
of the Underwriter to the Depositor specifically for use in connection with the
preparation of the Registration Statement, any Prospectus or any Free Writing
Prospectus, such information being specified on Exhibit A attached hereto.

 

41

 

 

11.         Indemnification. (a) The Depositor, the Seller and Redwood Trust
jointly and severally agree to indemnify and hold harmless the Underwriter and
each person who controls the Underwriter within the meaning of either the
Securities Act or the Exchange Act against any and all losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or in any revision or amendment thereof
or supplement thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated in the Registration Statement or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, (iii) any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Prospectus (expressly
including any information relating to a servicer or an originator), taken
together with the Designated Static Pool Information, (iv) the omission or
alleged omission to state therein a material fact required to be stated in the
Preliminary Prospectus (expressly including any information relating to a
servicer or an originator), taken together with the Designated Static Pool
Information, or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (v) any untrue
statement or alleged untrue statement of a material fact contained in the Final
Prospectus (expressly including any information relating to a servicer or an
originator), taken together with the Designated Static Pool Information, or in
any revision or amendment thereof or supplement thereto, (vi) the omission or
alleged omission to state in the Final Prospectus (expressly including any
information relating to a servicer or an originator) or the Designated Static
Pool Information, or in any revision or amendment thereof or supplement thereto,
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (vii) any untrue statement or alleged untrue statement of
a material fact contained in a Free Writing Prospectus other than an Underwriter
Free Writing Prospectus, or (viii) the omission or alleged omission to state in
a Free Writing Prospectus other than an Underwriter Free Writing Prospectus a
material fact required to be stated in a Free Writing Prospectus or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and further agree to promptly reimburse each such
indemnified party for any legal or other expenses reasonably incurred by it or
him, as incurred, in connection with defending or preparing to defend against
any such loss, claim, damage, liability or action; provided, however, that none
of the Depositor, the Seller or Redwood Trust shall be liable to the Underwriter
or any person who controls the Underwriter to the extent that any misstatement
or alleged misstatement or omission or alleged omission (i) was made in the
Preliminary Prospectus, the Final Prospectus, any Free Writing Prospectus, the
Registration Statement or the Designated Static Pool Information, as applicable,
pursuant to Underwriter Information, Derived Information or Custom Loan
Information disseminated by the Underwriter (unless such misstatement or alleged
misstatement or omission or alleged omission resulted from an error or material
omission in the Seller Mortgage Loan Information), (ii) was corrected (with such
correction timely delivered to the Underwriter) at least one business day prior
to the written confirmation of the applicable Contract of Sale and the
Underwriter did not deliver, at or prior to the written confirmation of such
sale, a copy of the Final Prospectus as then revised, amended or supplemented,
if the Depositor has previously furnished copies thereof to the Underwriter in
accordance with the terms of this Agreement, (iii) was made in any Free Writing
Prospectus or the Registration Statement and was corrected in the Preliminary
Prospectus but the Underwriter did not deliver, prior to entering into the
applicable Contract of Sale, a copy of the Preliminary Prospectus to the
applicable purchaser, if the Depositor has previously furnished copies thereof
to the Underwriter in accordance with the terms of this Agreement or (iv) is
attributable to a breach or an alleged breach of a representation and warranty
made by the Underwriter or an affiliate of the Underwriter to the Depositor or
an affiliate of the Depositor. This agreement as to indemnity will be in
addition to any liability that the Depositor, the Seller or Redwood Trust may
otherwise have.

 

42

 

 

(b)          The Underwriter agrees to indemnify and hold harmless the
Depositor, Redwood Trust and the Seller, the officers of the Depositor who
signed the Registration Statement or any amendment thereof, the directors of the
Depositor, and each person who controls the Depositor, Redwood Trust or the
Seller within the meaning of either the Securities Act or the Exchange Act, to
the same extent as the foregoing indemnities from the Depositor, the Seller and
Redwood Trust to the Underwriter; provided, however, that the Underwriter will
be liable in any such case only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with Underwriter Information, Derived Information or
Custom Loan Information, as applicable, furnished by the Underwriter to the
Depositor or to a prospective investor, except to the extent that any untrue
statement or alleged untrue statement therein or omission therefrom resulted (or
is alleged to have resulted) directly from an error in the Seller Mortgage Loan
Information that was used in the preparation of either (x) any Underwriter
Information, Derived Information or Custom Loan Information (or amendment or
supplement thereof) or (y) any written or electronic materials furnished to
prospective investors on which the Underwriter Information (or amendments or
supplements) were based, and for any untrue statement or alleged untrue
statement of a material fact contained in any Underwriter Free Writing
Prospectus prepared by or on behalf of the Underwriter and the omission or
alleged omission to state in any Underwriter Free Writing Prospectus prepared by
or on behalf of the Underwriter a material fact required to be stated in a Free
Writing Prospectus or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. This agreement as
to indemnity will be in addition to any liability that the Underwriter may
otherwise have.

 

43

 

 

(c)          Promptly after receipt of notice of the commencement of any action
by an indemnified party under this Section 11, such indemnified party shall, if
a claim in respect thereof is to be made against the indemnifying party under
this Section 11, notify the indemnifying party in writing of the commencement
thereof; provided, however, that the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability which it may
have to any indemnified party, unless the indemnifying party is materially
prejudiced by such failure to notify and in any event shall not relieve the
indemnifying party from any liability which it may have to any indemnified party
other than under this Section 11. In case any such action is brought against any
indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the indemnified
party, to assume the defense thereof; provided, however, that if the defendants
in any such action include both the indemnified party and the indemnifying party
and the indemnified party (including impleaded parties) or parties shall have
reasonably concluded that there may be legal defenses available to it or them
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party such that joint representation of the
parties would create an ethical conflict of interest for counsel, the
indemnified party or parties shall have the right to elect to be represented by
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such action on behalf of such indemnified party or parties. Upon
receipt of notice from the indemnifying party to such indemnified party of its
election so to assume the defense of such action and consent by the indemnified
party to selection of counsel, which consent shall not be withheld unreasonably,
the indemnifying party will not be liable for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof, unless (i) the indemnified party shall have employed separate counsel
in connection with the assertion of legal defenses in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to local counsel) for the Underwriter in the case
of paragraph (a) of this Section 11, representing the related indemnified
parties under such paragraph (a) who are parties to such action), (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action or (iii) the indemnifying party has
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party; and except that, if clause (i) or (iii) is applicable,
such liability shall only be in respect of the counsel referred to in such
clause (i) or (iii). The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. No indemnifying
party shall, without the consent of the indemnified party, effect any settlement
of any pending or threatened proceeding in respect of which any indemnified
party is or could have been a party and indemnity could have been sought
hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 

44

 

 

12.         Contribution. If the indemnification provided for in Section 11 is
unavailable or insufficient to hold harmless an indemnified party under Section
11, then (i) each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in Section 11 above in such proportion as is appropriate
to reflect the relative benefits received by the Depositor, the Seller and
Redwood Trust on the one hand and the Underwriter on the other from the offering
of the Underwritten Certificates or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Depositor, the Seller and Redwood Trust
on the one hand and the Underwriter on the other in connection with the
statements or omissions or alleged statements or alleged omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative benefits received by the
Depositor, the Seller and Redwood Trust on the one hand and the Underwriter on
the other shall be in such proportion so that the Underwriter is responsible for
an amount equal to the Spread, and the Depositor, the Seller and Redwood Trust
are responsible for the balance. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omissions or alleged omission to state a material fact
relates to information supplied by the Depositor, the Seller or Redwood Trust or
by the Underwriter and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The Depositor, the Seller, Redwood Trust and the Underwriter agree
that it would not be just and equitable if contribution were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to above. The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this Section 12 shall be deemed to include
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any action or claim which is the
subject of this Section 12. The Underwriter shall not be required to contribute
any amount in excess of (x) the Spread, over (y) the amount of any damages which
the Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

45

 

 

13.         Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns, and
no other person will have any right or obligation hereunder.

 

14.         Applicable Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed therein, without reference to its conflict of law provisions
(other than Section 5-1401 of the General Obligations Law), and the obligations,
rights and remedies of the parties hereunder shall be determined in accordance
with such laws.

 

46

 

 

15.         No Advisory or Fiduciary Responsibility. The Depositor acknowledges
and agrees that: (i) the purchase and sale of the Underwritten Certificates
pursuant to this Agreement, including the determination of the public offering
price of the Underwritten Certificates and any related discounts and
commissions, is an arm’s-length commercial transaction between the Depositor, on
the one hand, and the Underwriter, on the other hand, and the Depositor is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction the Underwriter is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary of the Depositor or its
affiliates, stockholders, creditors or employees or any other party; (iii) the
Underwriter has not assumed nor will it assume an advisory, agency or fiduciary
responsibility in favor of the Depositor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Underwriter has advised or is currently advising the Depositor on other matters)
or any other obligation to the Depositor except the obligations expressly set
forth in this Agreement; (iv) the Underwriter and its affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Depositor and that the Underwriter has no obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Underwriter has not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and the Depositor has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate.

 

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Depositor and the Underwriter with respect to the
subject matter hereof. The Depositor hereby waives and releases, to the fullest
extent permitted by law, any claims that the Depositor may have against the
Underwriter with respect to any breach or alleged breach of agency or fiduciary
duty.

 

47

 

 

The Depositor acknowledges and agrees that the Underwriter is acting solely in
the capacity of an arm's length contractual counterparty to the Depositor with
respect to the offering of Underwritten Certificates contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Depositor or any
other person. In addition, the Underwriter is not advising the Depositor or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. The Depositor shall consult with its own advisors
concerning such matters, and the Underwriter shall have no responsibility or
liability to the Depositor with respect thereto. Any review by the Underwriter
of the Depositor, the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of the Underwriter
and shall not be on behalf of the Depositor.

 

16.         Miscellaneous. Time shall be of the essence of this Agreement. This
Agreement, together with any contemporaneous written agreements and any prior
written agreements (to the extent not superseded by this Agreement) that relate
to the offering of the Underwritten Certificates, represents the entire
agreement between Depositor, the Seller and Redwood Trust, on the one hand, and
the Underwriter, on the other, with respect to the preparation of the
Preliminary Prospectus, the Final Prospectus and any Free Writing Prospectus,
the conduct of the offering and the purchase and sale of the Underwritten
Certificates. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated except by a writing signed by the party against whom
enforcement of such change, waiver, discharge or termination is sought. This
Agreement may be signed in any number of counterparts, each of which shall be
deemed an original, which taken together shall constitute one and the same
instrument.

 

48

 

 

17.         Notices. All communications hereunder shall be in writing and
effective only on receipt and, if sent to the Underwriter, shall be delivered to
the address specified on the signature page hereof. If such notice is sent to
the Depositor, the Seller or Redwood Trust, it shall be delivered to One
Belvedere Place, Suite 330, Mill Valley, California 94941, attention of John
Isbrandtsen.

 

18.         Closing Date. The Underwriter, the Seller, the Depositor and Redwood
Trust shall make all commercially reasonable efforts to close the sale and
purchase of the Underwritten Certificates (the “Transaction”) on [_____], 2012
(the “Targeted Closing Date”). If the Transaction does not close on or before
[_____], 2012, the Underwriter, the Seller, the Depositor and Redwood Trust
shall make all commercially reasonable efforts to close the Transaction as soon
as practicable thereafter but not later than [_____], 2012 (the “Latest
Permitted Closing Date”).

 

To the extent that the Transaction does not close on the Targeted Closing Date
but closes on or prior to the Latest Permitted Closing Date and the failure to
close on the Targeted Closing Date is not the result of a delay of or caused by
the Underwriter in connection with any Free Writing Prospectus, the Preliminary
Prospectus, the Final Prospectus or this Agreement, the Aggregate Purchase Price
Percentage for the Underwritten Certificates as shown on Schedule 1 hereto shall
be reduced by an amount equal to 0.078125% for each five business day period for
which the closing of the Transaction does not occur, pro rated for the actual
number of business days from and including the Targeted Closing Date to but
excluding the actual closing date of the Transaction.

 

49

 

 

In the event that the Transaction does not close on or before the Latest
Permitted Closing Date, the obligations of the Underwriter under this Agreement
shall terminate unless the Underwriter, the Depositor, the Seller and Redwood
Trust each agree in writing to extend this Agreement, subject to any additional
terms and conditions agreed to at the time of such extension.

 

* * *

 

50

 

 

If the foregoing is in accordance with your understanding of our agreement
please sign and return to the undersigned a counterpart hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement by and among
the Depositor, the Seller, Redwood Trust and the Underwriter relating to the
Underwritten Certificates.

 

  Very truly yours,       REDWOOD RESIDENTIAL ACQUISITION CORPORATION,   as
Seller       By:       Name:  Andrew Stone     Title:    Vice President &
Secretary       SEQUOIA RESIDENTIAL FUNDING, INC.,   as Depositor       By:    
  Name:  Andrew Stone     Title:    Vice President & Secretary       REDWOOD
TRUST, INC.       By:       Name:  Andrew Stone     Title:    General Counsel &
Secretary

 

 

 

 

The foregoing Agreement

is hereby confirmed and accepted by:

 

BARCLAYS CAPITAL INC.           By:       Name: Adam Yarnold     Title: Managing
Director     Address: Barclays Capital Inc.       745 Seventh Avenue       New
York, New York 10019  

 

 

 

 

Schedule 1 – Schedule of Underwritten Certificates

 

           Aggregate                 Purchase   Original     Original      
Price   Principal     Class   Initial Class   Percentage of   Amount to be    
Principal   Interest   the   purchased by  Class  Amount   Rate(1)  
Underwriter   Underwriter  A-1  $[_____]    [_____]%   [_____]%  $[_____]  A-2 
$[_____]    [_____]%   [_____]%  $[_____]  A-IO2  $[_____]    [_____]% 
 [_____]%  $[_____] 

 



 

 

(1)The Underwritten Certificates will accrue interest at the related interest
rate described in the Final Prospectus.

 

 

 

 

EXHIBIT A

 

The following constitutes Underwriter Information for purposes of Section 10 of
this Agreement:

 

The information set forth in the Preliminary Prospectus Supplement and the
Prospectus Supplement (i) in the first and second sentences of the paragraph
immediately preceding the penultimate paragraph on the cover page thereof and
(ii) in the second paragraph and the first sentence of the fourth paragraph
under the caption “Method of Distribution” therein.

 

 

 